Citation Nr: 1525046	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  14-05 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 10 percent prior to August 9, 2011, in excess of 50 percent prior to February 5, 2014, and in excess of 70 percent thereafter. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1984 to January 1988.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  For the initial rating period prior to February 5, 2014, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, due to such symptoms as: reexperiencing, recurrent intrusive thoughts, distressing dreams, persistent avoidance, sleep impairment, intermittent suicidal ideation, depression, feelings of detachment from others, hypervigilance, and difficulty in establishing and maintaining relationships.

2.  For the entire rating period on appeal, the Veteran's PTSD has not been manifested by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  For the initial rating period prior to February 5, 2014, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  For the initial rating period beginning February 5, 2014, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  

In regard to the Veteran's claim for increased rating for PTSD, VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; 
(2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide. VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in July 2010 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In the March 2012 letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores. 

The Board finds that all necessary assistance has been provided to the Veteran.  In September 2010 and September 2011, the RO provided the Veteran with VA examinations regarding the Veteran's PTSD disability.  As the examination reports were written after an interview with the Veteran, and contained specific findings indicating the nature of the Veteran's disability and symptomatology, the VA examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion for these claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, post-service treatment records, and statements from the Veteran.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R.  § 4.3 (2014). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation). 

The Veteran is in receipt of a 10 percent disability rating for PTSD under Diagnostic Code 9411 for the rating period prior to August 9, 2011.  A rating of 10 percent is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130. 

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

Beginning August 9, 2011, the Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. 
§ 4.130.

Beginning February 5, 2014, the Veteran is in receipt of a 70 percent disability rating for PTSD under Diagnostic Code 9411.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 
GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board in October 2014 (i.e., after August 4, 2014), the DSM-5 is applicable to this case.  According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).  
Rating for PTSD

The Veteran was initially granted service connection for PTSD in a December 2010 rating decision and was assigned a 10 percent rating, effective May 17, 2010, the date of his claim for VA compensation benefits.  The Veteran submitted additional evidence and statements within one year of the December 2010 rating decision.  As such, the December 2010 rating decision was not final.  Thereafter, in a January 2012 rating decision, the RO increased the Veteran's PTSD disability to 50 percent, effective August 9, 2011.  The Veteran filed a notice of disagreement in February 2012.  In a September 2014 rating decision, the RO increased the Veteran's PTSD rating to 70 percent effective February 5, 2014.  Accordingly, the Board will consider whether an initial rating for PTSD in excess of 10 percent is warranted for the rating period prior to August 9, 2011, in excess of 50 percent prior to February 5, 2014, and in excess of 70 percent thereafter.

The evidence includes a September 2010 VA examination report.  The VA examiner indicated that the Veteran had a history of a motor vehicle accident while in service.  Following the motor vehicle accident, the Veteran began having mental health problems and reported reexperiencing, recurrent intrusive thoughts, distressing dreams, persistent avoidance, and difficulty staying asleep.  The Veteran was also noted to have feelings of detachment from others, restricted range of affect, and hypervigilance.  The Veteran indicated that he worried about losing his job; however, the Veteran was currently employed and denied any conflict at work.  He also stated that he had a very small circle of friends.  On mental status examination, the Veteran's mood was euthymic and mildly constricted.  The Veteran denied panic attacks.  The examiner diagnosed PTSD, chronic, mild with a GAF score of 65, indicative of some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

The Veteran was afforded another VA examination in September 2011.  The VA examiner noted that the Veteran had a poor relationship with his wife, and had symptoms of decreased libido, anger, anxiety, chronic sleep impairment, depression, decreased leisure pursuits, disturbances of mood and motivation, and lack of friends.  Upon mental status examination, orientation, speech, communication, behavior, thought processes, judgment, and memory were all
within normal limits.  There were no signs of hallucinations, panic attacks, delusions, suicidal ideation, or homicidal ideation.  The examiner diagnosed the Veteran with PTSD with depressive disorder.  It was further noted that he Veteran's depressive disorder was intertwined with the service-connected PTSD disability.  A GAF score of 55 was provided, reflecting moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

The Veteran submitted a February 2014 statement from his treating psychologist, Dr. T.S., at the VA North Texas Healthcare System.  Dr. T.S. noted that she had received the Veteran's past mental health progress notes and stated that the Veteran had current diagnoses of PTSD, depression, and alcohol disorder.  She further indicated that the Veteran's alcohol use appeared to be a form of self-medication for his psychiatric symptoms.  Dr. T.S. further stated that, over the past several years of VA mental health treatment (from 2011-2014), the Veteran had "consistently" described deficiencies in occupational, social, and emotional functioning.  The Veteran had reported difficulties at work, with his family relationships, and problems with judgment, thinking, and mood.  Dr. T.S. noted that the Veteran had struggled with excessive preoccupation with death and, at times, had been suicidal.  It was noted that the Veteran engaged in obsessional rituals that interfered with routine activities of daily living and he also suffered from paranoia and was suspicious of others.  He also had reported frequent experiences of panic attacks both at home and at work, and was taking Clonazepam for anxiety three times daily.  It was further noted that the Veteran had described periods of unprovoked irritability and impaired impulse control.  He had encountered major difficulties within his workplace setting, adapting to changes, and had inappropriately challenged his superiors as a result.  Dr. T.S. stated that the Veteran had been "completely unable" to work as part of a team at work, such that he had been allowed isolation.  He also had difficulty adapting to stressful circumstances in his personal life.  Recently, Dr. T.S. noted that the Veteran's PTSD and depression symptoms had been exacerbated by his son's suicide attempt and his daughter's rape.  Since these traumas, the Veteran had increased difficulties relating to other people, including his family members.  Dr. T.S. stated that, at this time in his life, the Veteran "seems to be completely unable to establish or maintain effective interpersonal relationships."   

The evidence also includes private treatment records from psychologist A.L. from September 2011 to December 2011.  In the initial September 2011 session, it was noted that the Veteran sought counseling to obtain "clarity" and relief from symptoms suggestive of PTSD.  During the treatment session, the Veteran described feeling as though he has been in a "funk" for years, characterized by irritability, a preference for social isolation, and thoughts of death and dreams about his funeral.  Although he had engaged in estate planning, the Veteran denied suicidal ideation.  The Veteran expressed not having a strong sense of who he was.  A GAF score of 35 was assigned in September 2011, indicative of major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.

Following treatment records from Dr. A.L. reveal continued symptoms of PTSD, including  intrusive thoughts and nightmares, loss of interest and pleasure in activities, social isolation, and emotional numbing.  In a December 2011 treatment note, it was reported that the Veteran's son had attempted suicide in November 2011 and the Veteran expressed feelings of shock.  It was noted that the Veteran would be seeking mental health treatment through VA. 

Upon review of all the evidence of record, both lay and medical, the Board fins that, for the initial rating period prior to February 5, 2014, the Veteran's PTSD disability more nearly approximates a 70 percent disability rating.  Although the September 2010 and September 2011 VA examination reports indicate overall impairment as mild and moderate, respectively, there is other contemporaneous evidence reflecting more severe symptoms consistent with the criteria for a 70 percent rating. This evidence includes that produced by the Veteran's treating mental health care provider.  While the Veteran has had periods of increased symptoms, such as in response to his son's attempted suicide, his PTSD symptoms have remained relatively consistent throughout the rating period on appeal.  The Veteran has consistently shown symptoms of reexperiencing, recurrent intrusive thoughts, distressing dreams, persistent avoidance, sleep impairment, depression, feelings of detachment from others, hypervigilance, and difficulty in establishing and maintaining relationships. 

As noted by the Veteran's treating VA psychologist,  the Veteran had consistently described deficiencies in occupational, social, and emotional functioning.  The Veteran had reported difficulties at work, with his family relationships, and problems with judgment, thinking, and mood.  Dr. T.S. noted that the Veteran had struggled with excessive preoccupation with death and, at times, had been suicidal.  

Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent disability evaluation for PTSD is warranted for the initial rating period prior to February 5, 2014.

The Board further finds that, for the entire rating period on appeal, the Veteran's PTSD does not more nearly approximate a 100 percent disability evaluation.  Although the Veteran has reported some problems at work, the evidence does not suggest that the Veteran is unemployed or unable to maintain employment.  Further, the Veteran is married and has stated that he has a small circle of friends.  Moreover, the Board finds that the Veteran's PTSD symptoms do not demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130.  

The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that, without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating granted prior to February 5, 2014 herein.  The Veteran does suffer from nightmares, but this is contemplated under sleep impairment listed under the criteria for a 30 percent rating, a lower rating than his currently assigned 70 percent evaluation.   Disturbance of motivation and mood (depression), and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent and 70 percent rating criteria.  The same is true with the Veteran's anxiety which is a symptom contemplated under the 50 percent PTSD disability rating.  The Veteran's reported panic attacks and suicidal ideation are adequately contemplated under the 70 percent PTSD rating criteria.  Further, the competent and probative evidence of record demonstrates that the Veteran's thought process and communication are within normal limits.  The Veteran does not suffer from hallucinations and he has been found to be able to perform activities of daily living (including maintenance of minimal personal hygiene and handling his own finances).  

For these reasons, the Board finds that the evidence of record does not demonstrate total occupational and social impairment.  Accordingly, the Board finds that a 100 percent PTSD disability evaluation is not warranted for the entire initial rating period on appeal.

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's PTSD disability.  The Veteran's PTSD symptoms have been manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, due to such symptoms as: reexperiencing, recurrent intrusive thoughts, distressing dreams, persistent avoidance, sleep impairment, intermittent suicidal ideation, depression, feelings of detachment from others, hypervigilance, and difficulty in establishing and maintaining relationships.  Therefore, the Board finds that the record does not reflect that the Veteran's PTSD disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

For the initial rating period prior to February 5, 2014, a rating of 70 percent, but no higher, for PTSD is granted.  

For the initial rating period beginning February 5, 2014, a rating in excess of 70 percent for PTSD is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


